Title: To James Madison from Tench Coxe, [ca. 22 November] 1801
From: Coxe, Tench
To: Madison, James


Editorial Note
Because of Tench Coxe’s efforts on behalf of the Republican party in the Pennsylvania gubernatorial contest of 1799 and in the general federal elections of 1800, Jefferson, in June 1801, had held out to him the prospect of two posts in Philadelphia, one as survey inspector, another as collector of internal revenue. Both positions would have enabled Coxe to remain in Philadelphia, as he desired, and as subordinate offices the appointments avoided potential confirmation conflicts in the Senate at the hands of his enemies. From Coxe’s point of view, however, the offer seemed demeaning. Neither position met his expectations for office—which had included visions of a cabinet seat—nor was either likely to be permanent given the new administration’s desire to abolish excise taxes. In two long and angry letters written to Jefferson on 24 and 25 June, Coxe rejected the offer, implicitly lecturing the president on his duties as he did so. Jefferson was not to write to Coxe again for six years, but shortly after the breach occurred, the newly appointed supervisor of the revenue for Pennsylvania, Peter Muhlenberg, came to Coxe’s rescue by renewing the offer of the position of revenue collector. After reconsidering his options, Coxe accepted on 1 October 1801 (Coxe to Jefferson, 24, 25 June, 4 Sept., 8 Nov. 1801 [DNA: RG 59, LAR, 1801–9]).
As Coxe nursed his sense of grievance throughout the latter half of 1801, he remained busy by publishing in the newspapers, principally the Philadelphia Aurora General Advertiser and the Washington National Intelligencer, essays on public affairs cast in the form of advice to the Republican party and its leaders. It was in this vein that he began writing to JM toward the end of November, probably during the weekend of 21–22 November when advance news of the peace preliminaries between France and Great Britain reached Philadelphia where it was duly published in the papers on Monday, 23 November. In a second essay sent to JM, which he appears to have commenced on 28 November and finished on or shortly after 9 December, Coxe added some afterthoughts to his first communication, describing them as “the reflexions of sunday not introduced into the note of that day.” The third essay was probably written on, or shortly after, 12 December. All three pieces were unsigned, but collectively they were intended to present JM with Coxe’s thoughts on the implications for the United States of the restoration of peace in Europe. It was probably their author’s intention that JM should share these thoughts with the president as well. As he remarked in the first essay, it was to be “strictly confined to three persons, including the one to whom it is addressed.” JM’s reaction to Coxe’s thoughts, if any, is unrecorded, and it is perhaps unlikely that he ever laid the essays before the president (Thornton to Hawkesbury, 23 Nov. 1801 [PRO: Foreign Office, ser. 115, 9:146–47]; Philadelphia Aurora General Advertiser, 30 Nov., 5, 7, 14, and 17 Dec. 1801). (Secondary source used for this note: Cooke, Tench Coxe, pp. 390–404.)
 


[ca. 22 November 1801]
In a country so little acquainted with the Ceremonies of Governments as America, and under such a form as that we enjoy the principal officers will often be subjected to useless and improper communications from persons whom personal conceit or honest zeal will have misled into such acts. It is possible that the communication now offered may fall into that class, but the reflexions of the writer impress him with so much force that he cannot resist a hasty sketch of them. He offers them with the utmost respect.

The war which seems likely to terminate in Europe was, at least in its first and second stages, the consequence of the Revolution of the U. S. and of the principles laid down in the Manifesto of our independence and in all our national and state constitutions. To estimate with accuracy our relation to that war, to the peace which is about to end it, and to the state of things accomplishd or confirmed by that peace, we must always and well understand & remember that all the genuine French, Batavian, Swiss & Italian republicans have been fighting for “American principles” in their councils or in their fields since the meeting of the notables in 1788. This truth is now deeply impressed on the minds of all the enemies of representative Government on both sides of the Atlantic, tho they affect to call those principles French, with a view to raising & extending prejudices. The accounts to the 2d. of October assure us that preliminaries of Peace are signed on the part of the present “Government” of France, & the King of Great Britain. If there be not a gross forgery this is clear. The state of things in Europe, immediately before this treaty, the points settled by it, the consequences it is manifestly to produce & the state of things it is to secure are objects, it is conceived, to be well considered by the United States, as they oppose, confirm or in any wise touch the principles of her revolution—the universal cause of human freedom, religious & civil. Our standard must be that digest of republican maxims compounded of the declarations of American rights from our first settlement, (purified of the Monarchic, aristocratic & hierarchal parts) of the declaration of Independence, of the state constitutions and of the federal constitution with the amendments.
Let matters be tested by this standard, with a view to ascertaining the safety or danger of our situation—& the prospects of future tranquility or molestation.
The Bourbons are sacrificed by Executions, Battle and the ultimate abandonment of the survivors. But ours is a cause of principle, not an affair of men. It is no matter whether a King Bourbon or a Chief Consul Buonaparte governs by means other than elective. The efficient causes of his filling the consular chair are not freemens votes, as in the case of all our Chief Magistracies. He is not limited there by the plain letter of a constitution regarded by the nation, the army & himself. He is not supported there by the unbiassed & free wishes of a Majority, but too much by the Bayonet, and it seems, that, with no religious predilections, he is willing to support his power by an established Church. The nonjuring Bishops, as Bourbonists, he requires to abdicate, but maintains & establishes their principles & hierarchy in the Bosom of France. The equality of Churches, dearer, if possible to American Republicans than the equality of Men—the equal religious rights of men, more to be respected, as divine are infinitely superior to human things, are openly and exemplarily violated by the order of things to be confirmed & secured by the approaching peace. This will be a vast encouragement to that practical religious intolerance, which exists in our North, and which has, in the appropriation of the Connecticut reserve, a rich, tho not general establishment. The fact is a melancholy one, but it is true that a vast proportion of the regular, paid Clergy of this country are not deemed friendly to our republican institutions. Drawn from New England, where a church is essentially established, & from the Monarchical countries of Europe, in great Numbers, they too often alloy the purity of their religious discourses by injurious mixtures of an anti-republican state & church policy. It appears upon the whole, that the peace does not free mankind from the example of the vast french Church establishment. It has been reduced in wealth and power to contend with the public authority by that Government, & so was it by Henry the 8th. of England, and other kings of the most arbitrary dispositions. The spoils of the Mitre invigorated the Sceptre and the Sword, to the injury of the Nation.
The Stadholder is sacrificed: That is to say the British influence in Holland is annihilated. But what is that little republic to do, surrounded by the antirepublican governments, de facto, which touch her every where. Her fleet, her private shipping, her active capital, her cape of good Hope, her Ceylon & her neutral rights at sea are either lost, and not known to be secured: and awful possibilities occur to our apprehensions in regard to the future authority or influence of Prussia over her. Since so many prime characters in France have proved untrue to republican liberty, I have often feared that the northern naval establishments of Batavia with the connected ports & provinces would be allotted to Prussia & the southern to France; & Holland, like Poland & Venice, be blotted from the Map of Europe. England, to regain an universal state of Monarchical Government in Europe, would agree, I believe that Prussia should take Holland, perhaps to more. Perhaps I may be too jealous on this point, but a love of Justice & firm attachment to republican government, being wanting almost every where in Europe, I expect great & bold changes upon other principles. At all events the states of Holland, however well disposed internally to second our republican motions & efforts, are neither respectable, weighty or comfortable. They give our cause little support. The state of religious liberty there is more sound than in even some of our states, which must have a good effect on Europe.
The British Government has deteriorated greatly since our revolution, as to purity and freedom. The Irish part of it & the East India part are fit to annex to any despotism in Europe. They are far from republicanism indeed. It is not in favor of that general spread of free Government, which would make us safe & tranquil, that Ireland & India remain as they are at the end of this War, & that the British Dissenters are not relieved, and that their slave Trade continues, encreases and extends from year to year. Canada approaches with the forms of Monarchy, and aristocracy, and hierarchy. A general survey of the British Dominions & governments will convince us, that their government & affairs have recd. no infusion of republicanism since the meeting of the French Notables. The forms and powers of their Monarchy, Aristocracy & Hierarchy have, on the contrary, become more ostentatious & more coercive. The class of offences, touching the government, the penalties & pains attending them, and the powers of the Crown are greatly encreased & enhanced.
Russia, Germany, Turkey, Spain, Portugal, Sweden & Denmark are, on a medium, no more free than in 1788. Poland is annihilated in ill concerted and ill fortuned struggles for more freedom.
The upper third of Italy, Venice excepted, may perhaps have acquired more liberty, and has certainly encreased its acquaintance with its principles. It is not doubted that the human mind & character has been ameliorated in Egypt. But they do not second us by preserving the republican form. That is done away.
We have gained something in opening the Human mind, and diminishing the irreligious wealth of the established Churches; as also by removing those prejudices which the hypocritical part of them had instilled, for ages, into mankind. We have also decreased the like powers, resources, and prejudices on the side of the monarchies and aristocracies of Europe. But still we have not yet added one sober, well constituted and powerful republic to our list. It is to me a cause of the most serious reflexion, that the United states remain the only well ordered & sober republic at the end of this most important, most expensive, and most sanguinary war, commenced, as to the first serious stages of it, for republicanism. It is also a matter of deep concern to me, that whatever may be the republicanism of many, very many in what is called the federal party, the two actual leaders of its two grand divisions are open and ascertained monarchists—that they contrived to lead up a corps of 65 in 138—that they took, while in power, so many deeply dangerous steps without any punishment (& at least so far as regards incapacitation & prevention, punishment seems necessary) that an open plan to annihilate the Militia has been as soon meditated & tryed, that the army & volunteers exhibited such a character & conduct without alarm to the republicans among the federalists, that foreign monarchical influence was so palpable, so open, so unchecked, but by the pens of individuals, and that calculations, so confident of the explosion of our system, were so certainly made at home and abroad.
This latter Idea merits particular attention: much is already known to you upon the Subject. Within ten hours of the intelligence of the peace, the writer of this note, recd. the most certain and explicit evidences, that in the autumn of 1799 and in the spring of 1800, before the non election of Mr. Ross was apprehended & those of Messrs: A. & P. had failed and while the french directory were expiring & Buonaparte’s office was forming and assuming, persons in London, of the most confidential english Governmental station and connexion, & persons of equally serious characters among the Monarchical Americans there, to a man, relied upon “a crisis” here, that would destroy the value of real estates, stocks and property in general, be attended with the most extreme confusion & disorder, and, as I infer (from the face of the Business) on a revolution in our Government. They believed there was more resolution or more Union than existed in the monarchic part of the federalists—and they did not duly appreciate this truth—that a powerful part of the Monarchists would not adopt their beloved plan at a moment that would throw the power into a certain individuals hands. I have long thought I saw symptoms enough to justify such opinions, and that it was a duty to act with a corresponding prudence, but the evidences, I have recd. within a few Hours, I never expected to see.
What then, under such circumstances, my solicitudes ask, what then are the terms, and views, known & secret, what to be the Consequences of a peace, concluding a war between the combined Monarchs, & the once noble French republican body—a war, wch. was the s[e]cond grand act of that great political drama, which America commenced in 1776. Our prudence ought well to observe, and well indeed to weigh these mighty concerns, touching true religion, true liberty prosperity, tranquility, safety. That such views & hopes in England, in 1799 & 1800, would continue over till now, that they will be fostered by every antirepublican Symptom attending the peace, that they would receive instant & positive activity from any secret antirepublican stipulation, I feel a full conviction. The fate of Venice—would not be easily imposed on America, but the numbers are serious, who would adopt the British form of government from inclination, interest, love of peace, or fatigue in politics. Distraction of our Country would be a great point to the European Monarchs, who believe it the cause of republicanism and see it, alas, almost the only free instance of successful adherence to it. Tis very certain the vein of conversation and writing against republican principles, republican men and the republican states is kept up in the highest degree. We have lately witnessed a brief, but much concocted publication from a weighty person in the North, in wch. it is asserted, without qualification, or reserve, that Government by a people or nation without some check, out of themselves, is impracticable & unexampled. These things and the universal unaltered state of the presses prove, tht. the views and action on the Subject are still completely maintained.
An apology should be made for this intrusion. I declare I have none to make, but a sincere belief in the truth & reasonableness of the general view, and the utility & necessity of turning the circumstances of the times incessantly in the American mind. Had this subject been fit for publication, it [would] not have been placed in this troublesome form, but the writer has several strong reasons for not publishing or being publickly known in this case: Wherefore he begs that the paper may be strictly confined to three persons, including the one to whom it is addressed. He concludes with repeating his apology for the intrusion.
P. S. It is not doubted that the peace will have favorable effects upon the property & prosperity of the United States in many important particulars. The only thing to hazard or interrupt its benefits is the political idea, upon which the foregoing paper proceeds.


 

   RC (DLC). Addressee not indicated. Unsigned; in Coxe’s hand. Dated ca. 1801 in the Index to the James Madison Papers. For conjectural date here, see Editorial Note, above.


   News of the peace preliminaries appeared in the Philadelphia Aurora General Advertiser on 23 Nov. 1801, based on a 3 Oct. account from the London Morning Post and a 2 Oct. London Gazette Extra. Advance rumors, however, had arrived in town two days earlier (see Thornton to Hawkesbury, 23 Nov. 1801 [PRO: Foreign Office, ser. 115, 9:146–47]).


   The Philadelphia Aurora General Advertiser had published on 18 Nov. 1801 the text of the pope’s 15 Aug. letter to the archbishops of France requesting that they resign their sees. The Aurora issue of 24 Nov. 1801 included the text of a 29 Aug. letter from Rome announcing that the purpose of Napoleon’s July 1801 Concordat with the Papacy was “to re-establish in France the public worship of the Catholic Church.”


   In spite of the split between the followers of John Adams and those of Alexander Hamilton, the Federalists had managed to achieve sixty-five electoral votes in the 1800 presidential contest (see Jefferson to JM, 19 Dec. 1800, PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 17:444).


   Federalist James Ross had lost his 1799 bid for the governorship of Pennsylvania. “A. & P.” were John Adams and Charles Cotesworth Pinckney (Cooke, Tench Coxe, pp. 360–61).


   The Venetian Republic, conquered by Napoleon in 1797, had been given to Austria by the Treaty of Campoformio.

